Citation Nr: 1529385	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to service connection for bilateral foot fungus.

4.  Entitlement to service connection for allergic conjunctivitis.

5.  Entitlement to service connection for plantar fascitis.

6.  Entitlement to service connection for left knee strain.

7.  Entitlement to service connection for right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2014 the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

Evidence pertinent to the matters on appeal was received in May 2014.  The Veteran has waived initial RO consideration of this evidence.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for bilateral hearing loss, sleep disability, allergic conjunctivitis, plantar fasciitis, left knee strain, and right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral foot fungus has not been shown by competent and credible evidence to be related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot fungus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in August 2010, September 2011, and April 2012, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the May 2014 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to the claims.  The undersigned also asked questions to help direct the Veteran's testimony concerning the onset of the claimed disabilities.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Foot fungus

At the May 2014 Board hearing the Veteran stated that during service, he never had time to change into the proper dry socks.  He was not currently receiving any treatment for his feet problems.

The Veteran's February 1987 service entrance examination report noted that the Veteran had 1st degree pes planus and hallux valgus.  The Veteran's March 1991 service separation examination report indicates that the Veteran's feet were clinically evaluated as normal; the Veteran specifically denied that he had any foot problems on the corresponding Medical History Report.

Service treatment records show no complaints, diagnosis, or treatment of foot problems.

A foot fungus was not shown during service, and an April 2012 VA foot examiner made no diagnosis related to a foot fungus.  While VA has indicated that in 2010 the Veteran had onychomycosis, there is no competent medical opinion linking any foot fungus to service.  Significantly, the Board again notes that the Veteran denied that he had any foot or skin problems at his March 1991 service separation examination.  As such, the Board finds that the Veteran's statements as to the cause or date of onset of his foot fungus are not sufficient (i.e., not credible or consistent) evidence as to a nexus.  In sum, the criteria for service connection for foot fungus have not been established.

Since the competent evidence of record fails to indicate that the Veteran had a foot fungus during service, or that a foot fungus has been etiologically related to service, service connection for foot fungus is not warranted.



ORDER

Service connection for bilateral foot fungus is denied.


REMAND

In April 2012 and September 2012 the Veteran underwent VA examinations that were to address the medical matters raised by the hearing loss, sleep disability, conjunctivitis, plantar fasciitis, and bilateral knee issues.  The examiners either did not provide opinions of etiology or, if opinions were provided, the opinions were vague or inconclusive.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by the hearing loss, sleep disability, conjunctivitis, plantar fasciitis, and bilateral knee issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records dated since September 19, 2012.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed disabilities.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hearing loss, sleep disability, conjunctivitis, plantar fasciitis, left knee disability, or right knee disability that had its onset in service or within one year of service discharge, or is etiologically related to his active service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


